Opinion issued October 4, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00275-CR
                              NO. 01-18-00276-CR
                           ———————————
                     RALPH JACKSON PYLE, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 371st District Court
                          Tarrant County, Texas1
               Trial Court Case Nos. 1502642D and 1502666D


                         MEMORANDUM OPINION



1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal to this Court. See Misc. Docket No. 18–9049 (Tex. Mar. 27,
     2018); see also TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (authorizing
     transfer of cases).
      Appellant,    Ralph    Jackson     Pyle,    without    an    agreed    punishment

recommendation from the State, pleaded guilty to the offenses of debit card abuse

against an elderly individual2 and possession of a controlled substance, namely

methamphetamine, weighing less than one gram.3 After finding true the allegations

in the enhancement paragraph in the indictment for the offense of debit card abuse,

the trial court assessed appellant’s punishment at confinement for twenty-five years

for that offense and two years for the offense of possession of a controlled substance,

to run concurrently. In his sole issue, appellant contends that the trial court’s

judgment of conviction for the offense of possession of a controlled substance should

be modified.

      We modify the trial court’s judgment and affirm as modified.

                                     Background

      A Tarrant County Grand Jury issued a true bill of indictment, alleging that

appellant, on or about May 28, 2017, “did with the intent to fraudulently obtain a

benefit, present or use a debit card, to-wit: a Wells Fargo debit card ending in 2684

with the knowledge that the card had not been issued to [him], and with the



2
      See TEX. PENAL CODE ANN. § 32.31(b), (d) (Vernon 2016); see also id.
      § 22.04(c)(2) (Vernon Supp. 2017) (defining elderly individual); appellate cause no.
      01-18-00276-CR; trial court cause no. 1502666D.
3
      See TEX. HEALTH & SAFETY CODE ANN. § 481.102(6) (Vernon Supp.
      2017), § 481.115(a), (b) (Vernon 2017); appellate cause no. 01-18-00275-CR; trial
      court cause no. 1502642D.

                                           2
knowledge that th[e] card was not used with the effective consent of the cardholder,

[the complainant], an elderly individual.”4

      The Grand Jury also issued a true bill of indictment, alleging that appellant,

on or about June 16, 2017, “did then and there intentionally or knowingly possess a

controlled substance, namely methamphetamine, of less than one gram, including

any adulterants or dilutants.”

      Appellant pleaded guilty to the offenses of debit card abuse against an elderly

individual and possession of a controlled substance. In the judgment of conviction

for the offense of debit card abuse against an elderly individual, the trial court

ordered appellant to pay $289 in court costs. And in the judgment of conviction for

the offense of possession of a controlled substance, the trial court ordered appellant

to pay $349 in court costs.




4
      Further, it alleged:
             [P]rior to the commission of the offense . . . , [appellant] was finally
             convicted of the felony offense of driving while intoxicated third or
             more, in the 2nd 25th District Court of Guadalupe County, Texas in
             Cause Number 11-1103-CR, on the 15th day of February 2012, and,
             that prior to the commission of the offense . . . , [appellant] was
             finally convicted of the felony offense of unlawful possession of a
             firearm on licensed premise, in the 29th Judicial District Court of Palo
             Pinto County, Texas, in Cause Number 12738, on the 18th day of May
             2005.

                                            3
                             Modification of Judgment

      In his sole issue, appellant argues that the trial court’s judgment of conviction

for the offense of possession of a controlled substance should be modified to

“delet[e] the [$349 in] court costs assessed” against him because the trial court erred

in assessing court costs for both of his convictions.5 See TEX. CODE CRIM. PROC.

ANN. art. 102.073 (Vernon 2018).

      A trial court, in a judgment of conviction, must order the criminal defendant

to pay court costs. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (Vernon 2018)

(applicable when punishment anything “other than a fine”); Johnson v. State, 423
S.W.3d 385, 389 (Tex. Crim. App. 2014); Robinson v. State, 514 S.W.3d 816, 827

(Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). And Texas Code of Criminal

Procedure article 102.073, provides:

      (a) In a single criminal action in which a defendant is convicted of two
      or more offenses or of multiple counts of the same offense, the court
      may assess each court cost or fee only once against the defendant.




5
      A criminal defendant may challenge the imposition of mandatory court costs for the
      first time on direct appeal when those costs are not imposed in open court and the
      judgment does not contain an itemization of the imposed court costs. See London
      v. State, 490 S.W.3d 503, 506–07 (Tex. Crim. App. 2016); see also Johnson v. State,
      423 S.W.3d 385, 390–91 (Tex. Crim. App. 2014); Williams v. State, 495 S.W.3d
583, 588–89 (Tex. App.—Houston [1st Dist.] 2016) (explaining defendant may
      challenge on appeal “basis for assessing costs three times when, under [Code of
      Criminal Procedure] article 102.073(a), the costs should have only been assessed
      once”), pet. dism’d, improvidently granted, No. PD-0947-16, 2017 WL 1493488
      (Tex. Crim. App. Apr. 26, 2017).

                                           4
      (b) In a criminal action described by Subsection (a), each court cost or
      fee the amount of which is determined according to the category of
      offense must be assessed using the highest category of offense that is
      possible based on the defendant’s convictions.

      (c) This article does not apply to a single criminal action alleging only
      the commission of two or more offenses punishable by fine only.

TEX. CODE CRIM. PROC. ANN. art. 102.073 (emphasis added).

      Here, the trial court, in its written judgment of conviction for the offense of

debit card abuse against an elderly individual, ordered appellant to pay $289 in court

costs. The Bill of Cost reflects the following “Court Cost Breakdown”:

      Clerk Fees                        $40.00
      DC Rec Pre&Auto                   $2.50
      DC Recs Tech                      $4.00
      Sheriff Service                   $10.00
      Security Fees                     $5.00
      Crim. Records                     $22.50
      Jury Service FD                   $4.00
      PO Arrest Fee                     $50.00
      PO Commit/Rel                     $5.00
      Ind DefenseFund                   $2.00
      Jud Support-CRM                   $6.00
      E-File Crim                       $5.00
      CCC-Felony                        $133.00

      In regard to the offense of possession of a controlled substance, the trial court,

in its written judgment of conviction, ordered appellant to pay $349 in court costs.

The Bill of Cost reflects the following “Court Cost Breakdown”:

      Clerk Fees                        $40.00
      DC Rec Pre&Auto                   $2.50
      DC Recs Tech                      $4.00
      Sheriff Service                   $10.00
                                           5
      Security Fees                      $5.00
      Crim. Records                      $22.50
      Jury Service FD                    $4.00
      PO Arrest Fee                      $50.00
      PO Commit/Rel                      $5.00
      Ind DefenseFund                    $2.00
      Drug Ct Prog-ST                    $30.00
      Drug Ct Prog-CT                    $30.00
      Jud Support-CRM                    $6.00
      E-File Crim                        $5.00
      CCC-Felony                         $133.00

(Emphasis added.)

      Appellant argues that this Court should modify the trial court’s written

judgment of conviction for the offense of possession of a controlled substance to

delete, in its entirety, the $349 in court costs assessed against him because, having

been convicted of two or more offenses in a single criminal action, 6 the trial court

could assess court costs only once and only in connection with the “highest category

of offense” for which he was convicted, i.e., the third-degree felony offense of debit

card abuse against an elderly individual. See id. § 102.073(a), (b); see also TEX.

PENAL CODE ANN. § 32.31(b), (d) (Vernon 2016) (debit card abuse against elderly

individual constitutes third-degree felony offense); TEX. HEALTH & SAFETY CODE



6
      “In a single criminal action” has been construed to mean allegations and evidence
      of more than one offense that are presented in a single trial or plea proceeding. See
      Hurlburt v. State, 506 S.W.3d 199, 201–03 (Tex. App.—Waco 2016, no pet.); see
      also Santoro v. State, Nos. 02-18-00039-CR, 02-18-00040-CR, 2018 WL 3153564,
      at *1–2 (Tex. App.—Fort Worth June 28, 2018, no pet.) (mem. op., not designated
      for publication).

                                            6
ANN. § 481.102(6) (Vernon Supp. 2017), § 481.115(a), (b) (Vernon 2017)

(possession of controlled substance, namely methamphetamine, weighing less than

one gram, constitutes state-jail felony offense).

      The State concedes that we should modify the trial court’s written judgment

of conviction for the offense of possession of a controlled substance to “delet[e] the

duplicat[ive] court costs in the amount of $289,” but it asserts that the “$60 drug

court fee,” which was “assessed solely in the possession of a controlled substance

case,” is not duplicative and its imposition does not violate article 102.073. See TEX.

CODE CRIM. PROC. ANN. art. 102.073(a), (b); cf. Guerra v. State, 547 S.W.3d 445,

447 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (State conceded “fees should

be deleted to the extent that they [were] duplicative,” but not “all of the fees

challenged by [defendant] should be deleted”); Robinson, 514 S.W.3d at 827–28

(State conceded “trial court erred by assessing [duplicative] court costs against

[defendant] for both offenses,” but asserted appellate court should not vacate “[the]

additional costs [that] were imposed [only] for the aggravated sexual assault

offense”).

      In a single criminal action, such as the one involved here, in which a defendant

is convicted of two or more offenses, the trial court must assess each court cost or

fee only once against a defendant. See TEX. CODE          OF   CRIM. PROC. ANN. art.

102.073(a); Robinson, 514 S.W.3d at 827–28. And when a trial court erroneously


                                           7
assesses duplicative court costs for multiple convictions tried in a single criminal

action, we retain the court costs for the offense of the highest category. See TEX.

CODE CRIM. PROC. ANN. art. 102.073(b); Santoro v. State, Nos. 02-18-00039-CR,

02-18-00040-CR, 2018 WL 3153564, at *2 (Tex. App.—Fort Worth June 28, 2018,

no pet.) (mem. op., not designed for publication).

      The trial court assessed the following court costs against appellant in both its

written judgment for conviction for the offense of debit card abuse of an elderly

individual and in its written judgment for the offense of possession of a controlled

substance:

      Clerk Fees                       $40.00
      DC Rec Pre&Auto                  $2.50
      DC Recs Tech                     $4.00
      Sheriff Service                  $10.00
      Security Fees                    $5.00
      Crim. Records                    $22.50
      Jury Service FD                  $4.00
      PO Arrest Fee                    $50.00
      PO Commit/Rel                    $5.00
      Ind DefenseFund                  $2.00
      Jud Support-CRM                  $6.00
      E-File Crim                      $5.00
      CCC-Felony                       $133.00

      Because the third-degree felony offense of debit card abuse against an elderly

individual is the “highest category of offense,” the above costs should have only

been assessed against appellant by the trial court in that judgment of conviction. See

TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b); see also Cain v. State, 525 S.W.3d
8
728, 733–34 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (trial court erred in

assessing “identical overlapping” or duplicative costs against defendant); Robinson,
514 S.W.3d at 827–28 (trial court erred in assessing certain “identical costs and

fees . . . against [defendant] for both offenses”).

       The trial court assessed the following court costs only in its written judgment

for the offense of possession of a controlled substance:

       Drug Ct Prog-ST                   $30.00
       Drug Ct Prog-CT                   $30.00

       Because these costs are not duplicative, they were properly recoverable and

properly assessed against appellant. See Guerra, 547 S.W.3d at 446–47 (only

deleting duplicative court costs); Robinson, 514 S.W.3d at 828 (“The additional

costs and fees assessed against [defendant] for the aggravated sexual assault offense

were assessed against him only once. These additional costs and fees were properly

recoverable and properly assessed against [defendant].”); Williams v. State, 495
S.W.3d 583, 590 (Tex. App.—Houston [1st Dist.] 2016) (“[T]he trial court assessed

a $280 summoning witness/mileage fee in cause number 1387897 and a $250 DNA

testing fee in cause number 1387899. . . . As these two fees were properly assessed

only    once      against    [defendant],       we    overrule   this   portion    of

[defendant’s] . . . complain[t] about the assessment of these fees.”), pet. dism’d,

improvidently granted, No. PD-0947-16, 2017 WL 1493488 (Tex. Crim. App. Apr.

26, 2017); see also Valdez v. State, Nos. 03-16-00811-CR, 03-16-00812-CR, 2017
                                            9
WL 4478233, at *4 (Tex. App.—Austin Oct. 6, 2017, no pet.) (mem. op., not

designated for publication) (“[T]he judgment of conviction for possession of a

firearm needs to be modified to delete the imposition of court costs that were also

assessed in the judgment of conviction for possession of a controlled substance[.]”

(emphasis added)).

      This Court may reform a trial court’s judgment of conviction to delete court

costs or fees when they are improperly assessed against a defendant. See Cates v.

State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013); Robinson, 514 S.W.3d at 828;

see also TEX. R. APP. P. 43.2(b); Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—

Houston [1st Dist.] 2001, no pet.) (“[A]ppellate court[s] ha[ve] the power to correct

and reform a trial court judgment . . . .” ). Accordingly, we modify the trial court’s

written judgment of conviction for the offense of possession of a controlled

substance, namely methamphetamine, weighing less than one gram, by deleting

$289 in duplicative fees, such that the total amount of court costs in that case is only

$60 ($30 “Drug Ct Prog-ST” and $30 “Drug Ct Prog-CT”). See Guerra, 547 S.W.3d

at 447; Robinson, 514 S.W.3d at 828.

      We sustain appellant’s sole issue in part.




                                          10
                                    Conclusion

      In trial court cause number 1502642D, appellate cause number

01-18-00275-CR, we affirm the judgment of the trial court as modified. In trial court

cause number 1502666D, appellate cause number 01-18-00276-CR, we affirm,

without modification, the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           11